PER CURIAM.
C.B., the father of the dependent child J.B., appeals a portion of the trial court’s disposition order, which requires him to engage in anger management counseling as part of his case plan. The Department of Children and Families correctly concedes error because the evidence was insufficient to demonstrate that the father needs to participate in anger management counseling. See Fla. R. Juv. P. 8.410(b)(4) (“The case plan is meaningful and designed to address the facts, circumstances, and problems on which the court based its order of dependency for the child.”). Accordingly, we affirm the trial court’s disposition order, but strike the anger management counseling requirement from the father’s case plan. We remand for entry of an amended order/modification of the order.
AFFIRMED in part; REVERSED in part; and REMANDED with directions.
ORFINGER, LAWSON and EVANDER, JJ., concur.